Exhibit 10.11

SPECIAL SEPARATION AGREEMENT AND RELEASE

This Special Separation Agreement and Release (“Agreement”) is made by and
between Lynn A. Carter (“You” or “Your”) and Capital One Financial Corporation,
including any of its subsidiaries (referred to collectively as “Capital One”).

Reason for Agreement

You and Capital One desire to set forth the final terms relating to your
employment with Capital One and your separation therefrom. Capital One has
notified you of your job elimination effective at the close of business on
December 31, 2011 (the “Job Elimination Date”). Notwithstanding the Job
Elimination Date, and in exchange for your execution of this Agreement and your
agreement to execute a “Supplemental General Release” after your separation
(which form of agreement is attached hereto as Appendix A), Capital One will
reassign you to a new role effective January 1, 2012, will continue your
employment through March 31, 2012, subject to the terms below, and will provide
severance payments and benefits as discussed herein. Your separation from
service with Capital One will be effective April 1, 2012 (such date, or if
earlier the date on which your employment with Capital One and all of its
affiliates terminates, the “Separation Date”).

Consideration for Signing this Agreement and Appendix A

If you agree to the terms set forth in this Agreement, specifically, but without
limitation, your agreement to the provisions under “General Release of Claims,”
Capital One will continue your employment from January 1, 2012 through March 31,
2012 (the “Transition Period”), in a new role designated by Capital One. During
such time, you will be entitled to the same compensation and benefits to which
you were entitled on the date immediately preceding your Transition Period,
including by way of example, cash and equity compensation (including RSU salary
and long-term incentive equity awards for the 2011 performance year to be
awarded at the same time as other similarly situated senior executives of
Capital One employed as of December 31, 2011) , company-sponsored benefits
(including, if applicable, eligibility for certain payments under the



--------------------------------------------------------------------------------

Change of Control Employment Agreement between you and Capital One entered into
as of March 1, 2010) (the “Change of Control Employment Agreement”), medical and
dental insurance coverage, indemnification rights, and continued vesting of
equity under the applicable plans or programs in which you were participating on
the date immediately preceding your Transition Period. You further understand
and agree that effective on or around September 1, 2011, your job duties were
assigned in a reasonable manner and at a senior level by the Chief Executive
Officer of Capital One. You shall remain eligible to receive a mid-term RSU
incentive award for 2011 at your target level established by the Compensation
Committee of the Board of Directors in January 2011 and at the same multiple and
the same time as other similarly situated senior executives of Capital One
employed as of December 31, 2011.

Subject to your eligibility, if you execute the Supplemental General Release
after your termination of employment from Capital One (but within the time
specified in the Supplemental General Release), you shall receive the applicable
severance and benefits set forth in the Capital One Financial Corporation
Executive Severance Plan (the “Severance Plan”), pursuant to the terms of the
Severance Plan in place on the date you execute this Agreement, or such greater
severance and benefits pursuant to the terms of the Severance Plan in effect as
of the date of your termination of employment.

Notwithstanding the above, if, (a) prior to March 31, 2012, (i) you resign your
employment after December 31, 2011, (ii) your employment is terminated by
Capital One without “Cause,” as that term is defined in the Severance Plan, or
(iii) you die; and (b) you or your estate execute the Supplemental General
Release attached hereto as Appendix A, you (or your estate, if applicable) will
be eligible to receive the applicable severance and benefits under the Severance
Plan in place on the date you execute this Agreement or such greater severance
and benefits pursuant to the terms of the Severance Plan in effect as of the
date of your termination of employment. You will also receive all other benefits
provided for under this Agreement. For the avoidance of doubt, Capital One will
not withhold severance benefits on the grounds that you have failed, or are
alleged by Capital One to have failed, to meet any of the requirements listed in
the

 

Page 2 of 35



--------------------------------------------------------------------------------

Severance Plan under the heading “Eligibility,” except for the conditions set
forth herein. If you are terminated for “Cause,” you will not be eligible for
severance benefits and you will forfeit all unearned compensation, including by
way of example, certain unvested equity, according to the terms of the
applicable plan and grant agreements. In the event that, on or prior to
March 31, 2012, you become unable to perform your duties due to physical or
mental incapacity, Capital One will not terminate your employment prior to
April 1, 2012.

If you do not execute this Agreement, you will be terminated, effective on the
Job Elimination Date, at which time you will be eligible to receive benefits
under the Severance Plan in place at that time, to the extent you are otherwise
qualified under such plan.

General Release of Claims

In consideration of the payments and other benefits provided for in this
Agreement, which you agree is good, valuable, adequate and sufficient
consideration under this Agreement, you acknowledge and agree that, you and your
agents, representatives, and heirs, do hereby fully release (i.e., give up) and
forever discharge Capital One and its parent, subsidiary and affiliated
corporations, organizations and entities, including without limitation CAPITAL
ONE FINANCIAL CORPORATION, CAPITAL ONE SERVICES, INC., CAPITAL ONE SERVICES,
LLC, CAPITAL ONE, NATIONAL ASSOCIATION, CAPITAL ONE AUTO FINANCE, INC., CAPITAL
ONE BANK (USA), NATIONAL ASSOCIATION, CHEVY CHASE BANK, F.S.B. and each of them,
and all of their respective past, present and future affiliates, partners, joint
ventures, stockholders, predecessors, successors, assigns, insurers, officers,
directors, employees, agents, representatives, attorneys and independent
contractors of all such released corporations, organizations and entities, as
well as their employee benefit plans, and the trustees, administrators,
fiduciaries and insurers of such plans (collectively, the “Released Parties”),
and each of them, jointly and severally, from any and all claims, causes of
action, charges, suits, controversies, and demands of any kind, whether known or
unknown, whether for injunctive relief, back pay, fringe benefits,
reinstatement, reemployment, or compensatory, punitive or any other kind of
damages, which you ever

 

Page 3 of 35



--------------------------------------------------------------------------------

have had in the past or presently have against the Released Parties through the
date of this Agreement, arising from or relating to your employment with Capital
One or the termination of that employment or any circumstances related thereto.

Types of Claims Waived

Such claims, causes of action, charges or similar actions include but are not
limited to claims arising under or relating to employment, employment contracts,
employee benefits or purported employment discrimination or violations of civil
rights of whatever kind or nature, including without limitation all claims
arising under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Civil Rights Acts of 1866 and/or 1871, 42 U.S.C. Section 1981, the
Americans With Disabilities Act of 1990, the Age Discrimination in Employment
Act (“ADEA”), the Family Medical Leave Act, Executive Order 11246, the
Rehabilitation Act of 1973, the Employee Retirement Income Security Act of 1974,
any state human rights act, or any other applicable federal, state or local
employment statute, law or ordinance. Except as provided herein, all claims for
incentive compensation awards under any Capital One plan or payroll practice,
along with any claims under any state wage and hour laws, are specifically
subject to this release of claims. You further agree that you will not file or
permit to be filed, initiated or prosecuted on your behalf any such claim this
Agreement purports to waive.

Claims Not Waived

Notwithstanding the preceding provision or any other provision of the Agreement,
your agreement to the provisions under “General Release of Claims” is not
intended to prohibit you from bringing an action to challenge the validity of
your release of claims under the ADEA.

This Agreement is not intended to interfere with your right to file a charge
with an administrative agency in connection with any claim you believe you may
have against any of the Released Parties. However, by executing this Agreement,
you hereby waive the right to recover, and agree not to seek any damages,
remedies or other relief for yourself personally in any proceeding you may bring
before such agency or in any

 

Page 4 of 35



--------------------------------------------------------------------------------

proceeding brought by such agency on your behalf. This Agreement is also not
intended to apply to claims under ERISA Section 502(a)(1)(B) for accrued
benefits (other than claims for severance and severance-related benefits) under
any qualified employee benefit plan of Capital One pursuant to the terms of any
such plan or to claims under any other compensation or employee benefit plan of
Capital One for accrued and vested benefits pursuant to the terms of any such
plan.

Further, you understand that you are not releasing your rights under this
Agreement, that any claims which cannot be lawfully waived are excluded from
this Agreement and that by executing this Agreement you are not waiving any such
claims. In addition, you are not releasing any rights you may have to
indemnification under applicable corporate law, under the by-laws or certificate
of incorporation of Capital One or any of its affiliates or as an insured under
any directors’ and officers’ liability insurance policy now or previously in
force, or any rights you may have under Capital One’s equity award plans or
rights as a stockholder of Capital One.

Likewise, you are not releasing any rights or claims that may arise after the
date on which you sign this Agreement. In addition, while this Agreement
requires you to waive any and all claims against Capital One arising under
workers’ compensation laws (e.g., claims of retaliation for filing a workers’
compensation claim), it is not intended to prohibit you from filing in good
faith for and from receiving any workers’ compensation benefits from Capital
One’s workers’ compensation carrier for compensable injuries incurred during
your employment. Accordingly, pursuit of any such workers’ compensation benefits
with Capital One’s workers’ compensation carrier will not be considered a
violation of this Agreement.

Notification of ADEA Rights and Claims/Opportunity for Review

As outlined above in the General Release of Claims provision, you understand
that this Agreement specifically releases and waives all claims you may have for
age discrimination under the ADEA, except for those that may arise after the
date this Agreement is executed by you. Likewise, you understand that this
Agreement does not

 

Page 5 of 35



--------------------------------------------------------------------------------

prohibit you from challenging the validity of your release of claims under the
ADEA. Understanding the above, you agree and acknowledge that your execution of
this Agreement is completely voluntary and that you have been advised to consult
with an attorney prior to executing this Agreement to ensure that you fully and
thoroughly understand its legal significance. You acknowledge that you have at
least twenty-one (21) days from receipt of this Agreement to consider the
provisions of this Agreement during which time you can consult with counsel
concerning its terms. You acknowledge that if you execute this Agreement prior
to the expiration of the twenty-one (21) days, your execution is completely
voluntary and done with the knowledge that you are waiving your entitlement to
this review period. You acknowledge that any changes negotiated by the parties
shall not re-start the consideration period.

You further acknowledge and understand that you may revoke this Agreement within
seven (7) days after its execution by you by sending a written letter of
revocation post-marked no later than seven (7) days after your execution of this
Agreement to the Dana Hale at the address below. You further acknowledge and
understand that this Agreement is not effective or enforceable until the
revocation period has expired.

Warranties and Representations

You hereby warrant and represent that under the federal Fair Labor Standards Act
and/or any state or local counterpart you do not claim that Capital One violated
or denied any wage and hour rights under the Fair Labor Standards Act or any
state or local counterpart, as of the time of the execution of this Agreement by
you. You further warrant and represent that as of the time of the execution of
this Agreement by you, you are unaware of any facts or conduct (including, but
not limited to any violation of law) that would give rise to a claim by you
against Capital One of any type or sort, including those types of claims or
other violations set forth generally and specifically above, including but not
limited to any claims under the Fair Labor Standards Act.

 

Page 6 of 35



--------------------------------------------------------------------------------

Non-solicitation of Employees

For a period of two (2) years following your Separation Date, you shall not,
directly or indirectly, on your own behalf or on behalf of any other person,
corporation, partnership, firm, financial institution or other business entity:
(a) solicit or induce any employee of Capital One to become employed by any
person, corporation, partnership, firm, financial institution or other business
entity engaged in competition with Capital One; or (b) solicit or induce any
employee to leave or cease their employment relationship with Capital One based
on Confidential Data you learned about such employee while you were employed by
Capital One, including but not limited to the employee’s work experience,
specialized training or knowledge of Capital One Confidential Data.
Notwithstanding anything to the contrary herein, the following shall not be a
violation of this Agreement or the Severance Plan (or any other agreement):
(i) responding to an unsolicited request from any employee for advice on
employment or business matters that is wholly unrelated to seeking employment
with you or any organization with which you are affiliated; (ii) responding to
an unsolicited request for a reference regarding any employee, by providing a
reference setting forth your personal views about such person or entity provided
such reference is wholly unrelated to seeking employment with you or any
organization with which you are affiliated; (iii) any organization with which
you are affiliated (including, but not limited to, your employer) engaging or
soliciting an employee, provided you are not involved (directly or indirectly)
in such activity; or (iv) soliciting any such employee through an ad that is not
targeted specifically at Capital One employees. In addition, in the event you
are subject to any Capital One covenant against the solicitation of customers,
you shall not be treated as violating any such covenant as a result of any
organization with which you are affiliated (including, but not limited to, your
employer) engaging or soliciting a customer, provided you are not involved
(directly or indirectly) in such activity.

Effect of Violation

Except to the extent such agreement is prohibited by applicable law or
regulation, you understand and agree that any action by you in violation of this
Agreement that is more

 

Page 7 of 35



--------------------------------------------------------------------------------

than minor, such as filing a lawsuit for claims released by this Agreement,
shall void Capital One’s obligations to you for all payments and benefits
provided for under this Agreement, shall require that you immediately forfeit
and repay all amounts paid to you by Capital One under this Agreement, and shall
further require you to pay all reasonable costs and attorneys’ fees incurred by
Capital One in defending any action brought by you in violation of this
Agreement or brought by Capital One to enforce this Agreement, in addition to
any other damages or relief to which Capital One may be entitled. In the event
you violate this Agreement in a way that is more than minor and payments made
hereunder are subsequently forfeited, you agree that there remains sufficient
consideration to be bound by this Agreement. You further acknowledge that any
violation of the Confidentiality provision of this Agreement or any continuing
obligation contained in any applicable confidentiality agreement or restrictive
covenant with Capital One will result in immediate, substantial and irreparable
harm to Capital One which cannot be fully and adequately redressed by the award
of monetary damages. In the event of your violation or threatened violation of
the Confidentiality provision of this Agreement or any continuing obligation
contained in any applicable confidentiality, intellectual property,
non-solicitation, or other covenant or agreement with Capital One, you agree
that Capital One, without limiting any other legal or equitable remedies
available to it, shall be entitled to equitable relief, including without
limitation, temporary, preliminary and permanent injunctive relief and specific
performance from any court of competent jurisdiction and will not contest the
entry of same if sought by Capital One.

Notwithstanding the above or any other provision to the contrary, the above will
not apply to any action brought by you to challenge the validity of your waiver
of any ADEA claims under this Agreement.

Modification

This Agreement may be modified only in writing, signed by both parties. E-mail
communication does not modify this agreement.

 

Page 8 of 35



--------------------------------------------------------------------------------

No Admission

This Agreement does not constitute an admission of liability or wrongdoing of
any kind by Capital One or its affiliates.

Severability

It is the intent of the parties that the provisions of this Agreement be
enforced to the fullest extent permissible under applicable law. If any
provision of this Agreement shall be adjudged by any court of competent
jurisdiction to be invalid or unenforceable, such judgment shall not invalidate
any other provision of this Agreement. The parties agree that if a court of
competent jurisdiction adjudges any provision of this Agreement to be valid or
unenforceable; such court shall modify such provision so that it is enforceable
to the extent permitted by applicable law consistent with the parties’ intent.
Likewise, to the extent providing any payment or benefit under this Agreement
would violate any law or regulation not in effect at the time the Agreement is
executed by you, but would violate any such law or regulation in effect at the
time such payment or benefit is to be provided, the Parties agree that no such
payment or benefit will be provided, except to the extent permitted by law ;
provided, that the parties shall use all reasonable efforts to provide for an
alternative equivalent payment to the extent legally permitted.

Successor

This Agreement is personal to you and shall not be assignable by you other than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by your heirs and legal representatives. The
rights and obligations of Capital One under this Agreement shall be binding on
and inure to the benefit of Capital One, its successors and assigns. Capital One
shall not assign this Agreement other than to a successor entity in the event of
a corporate transaction.

No Further Payments, Benefits, Attorney’s Fees or Costs

You understand and agree that you will not receive any payments or benefits from
Capital One or its affiliates after the Separation Date, except as expressly
provided for

 

Page 9 of 35



--------------------------------------------------------------------------------

under the Agreements or under applicable benefit plans and arrangements. The
payments and benefits received by you from Capital One after the Separation Date
pursuant to the Agreements shall not be taken into account as compensation and
no service credit shall be given after the Separation Date for purposes of
determining the benefits payable under any other plan, program, agreement or
arrangement of Capital One or its affiliates. You acknowledge that, except for
the payments made by Capital One as expressly provided for under the Agreements,
you are not entitled to any payment in the nature of severance or termination
pay from Capital One or its affiliates.

Tax Withholding

Capital One may withhold from any amounts payable to you hereunder all federal,
state, local or other taxes that it may reasonably determine are required to be
withheld pursuant to any applicable law or regulation in connection with any
payments or benefits provided to you pursuant to the Agreements.

Confidentiality

You agree that the fact, terms and conditions of this Agreement are strictly
confidential, and with the exception of your spouse, counsel and tax advisors or
a lender requiring financial disclosure, or except to the extent required by an
order of a court or arbitrator having apparent jurisdiction or under subpoena
from an appropriate government agency (in which event, you will notify Capital
One in writing of the receipt of such subpoena or order prior to responding to
any such order or subpoena) or as necessary to enforce the terms of this
Agreement or to demonstrate to a potential employer or business partner the
scope of your restrictive covenants, shall not be disclosed to any other person,
entities or organizations, whether or not employed by Capital One, unless and
until Capital One publicly discloses such Agreement. You further agree that in
the event you share the fact, terms or conditions of this Agreement with such
person(s), you will instruct such person(s) to keep the information confidential
pursuant to your obligation to maintain the confidentiality of such information.
In addition, you agree not to use or disclose to any other person, including
without limitation, future employers, any confidential or

 

Page 10 of 35



--------------------------------------------------------------------------------

proprietary information or materials acquired in connection with your employment
with Capital One, without the express written consent of Capital One, including
without limitation, information and materials which identify or concern past,
present or future customers, businesses or plans, or constitute, embody or
relate to research, development, financial accounting, programming and systems,
inventions, databases, product designs, product implementations, modeling
techniques, models, testing, test results, customer lists, marketing strategies,
business plans, existing or potential new lines of business, credit policies and
practices, accounts of customers or associates of Capital One or any other
information or materials made or furnished by Capital One or its affiliates
(collectively “Confidential Data”). Confidential Data may be written, oral,
recorded on tape or in any other media, and includes without limitation,
information embodied in documents, drawings, graphs, charts, presentations,
recordings, microfiche, tapes, computer programs and other data compilations.
Additionally, unless Capital One advises you to the contrary in writing,
Confidential Data shall include all software, hardware and other information
supplied to Capital One by third parties which is used by Capital One in its
business. This confidentiality obligation shall be in addition to any other
confidentiality agreements contained in any applicable agreement or other
document signed by you, as well as continuing confidentiality obligations under
the Capital One Code of Business Conduct and Ethics. Notwithstanding the
foregoing, it shall not be a violation of this paragraph or the Severance Plan
(or any other agreement) for you to use or disclose Confidential Data (i) when
disclosure is required by law or by any court, arbitrator, or government agency
with apparent jurisdiction; (ii) as reasonably deemed necessary in the course of
performing the duties of your employment with Capital One; or (iii) if the
Confidential Data has become generally known to the public other than due to
your violation of this paragraph or a violation of any of your agents or
representatives.

Indemnification

All rights to indemnification and exculpation from liability for acts or
omissions occurring on or prior to the Separation Date existing in your favor
under Capital One’s Certificate of Incorporation and Bylaws and Delaware law and
otherwise shall continue

 

Page 11 of 35



--------------------------------------------------------------------------------

in full force and effect subsequent to the Separation Date. Capital One will
ensure that you remain covered under its directors and officers insurance policy
at least to the extent then provided for other directors and officers of Capital
One with respect to all acts, omissions and/or events relating to or arising out
of your being an employee, officer, director, representative or
trustee/administrator or other fiduciary with Capital One or any of its
affiliates, subsidiaries or employee benefit plans or any third party with
respect to which you were acting as a representative of Capital One or any of
its affiliates or subsidiaries.

Section 409A

All payments and benefits to be paid or provided to you pursuant to the
Agreements are intended to comply with or be exempt from section 409A of the
Internal Revenue Code of 1986 as amended, the regulations promulgated
thereunder, and the rulings, notices and other guidance issued by the Internal
Revenue Service interpreting the same (“Section 409A”), and the provisions of
this Agreement shall be administered, interpreted and construed in accordance
with and to implement such intent. In implementation of the foregoing, it is
agreed as follows:

(a) Your termination of employment with Capital One on the Separation Date for
any reason other than death or termination of employment by Capital One for
Cause shall be treated as a “separation from service” within the meaning of
Treas. Reg. §1.409A-1(n)(1).

(b) All payments and benefits to be paid or provided to you under the Agreements
and under the Severance Plan (to wit, the severance payment, the subsidized
COBRA coverage payment, the outplacement services, and the premiums for coverage
under the Capital One Executive Life Insurance Program) shall be treated as
exempt from the requirements of Section 409A (including without limitation the
requirement under Section 409A(a)(2)(B) for a 6 month delay in payment in the
case of any “specified employee”) pursuant to the short term deferral exemption
under Treas. Reg. §1.409A-1(b)(4), the separation pay plan exemptions under
Treas. Reg. §1.409A-1(b)(9)(iii) and (v), and/or the welfare benefits exemption
under Treas. Reg. §1.409A-1(a)(5).

 

Page 12 of 35



--------------------------------------------------------------------------------

(c) To the extent that the reimbursement of any expenses or the provision of any
in-kind benefits under any provision of the Agreements is subject to
Section 409A (after taking into account all applicable exclusions and
exemptions), (i) the amount of such expenses eligible for reimbursement or
in-kind benefits to be provided during any one calendar year shall not affect
the amount of such expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year, (ii) reimbursement of any such expenses
shall be made by no later than December 31 of the year next following the
calendar year in which such expense is incurred, and (iii) your right to receive
such reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

Arbitration/Venue

Any dispute or claim arising out of or relating to this Agreement shall be
resolved by binding arbitration under the rules of the American Arbitration
Association in McLean, Virginia; provided, however, that any claims relating to
a breach of any confidentiality, non-solicitation, or intellectual property
covenant shall not be subject to arbitration. For claims not subject to
arbitration, Capital One and you hereby submit to the jurisdiction and venue of
any state or federal court located within the Commonwealth of Virginia for
resolution of any such claims, causes of action or disputes. You further agree
that any such claims, causes of action, or disputes shall only have jurisdiction
and venue in the state or federal courts of the Commonwealth of Virginia. For
matters subject to arbitration, judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof.

No Set-off/Mitigation

Other than with respect to claims under the Agreements, Capital One’s obligation
to make payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action that Capital One may have
against you or others. For the avoidance of doubt, in no event shall you be
obligated to seek other employment or take any other action by way of mitigation
of the accounts payable to you under any of the provisions of this Agreement,
and such amounts shall not be reduced by future compensation whether or not you
obtain other employment.

 

Page 13 of 35



--------------------------------------------------------------------------------

Choice of Law

To ensure uniformity of the enforcement of this Agreement, and irrespective of
the fact that either of the parties now is or may become, a resident of a
different state, this Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Virginia without regard to any principles
of conflicts of law.

No Waiver

Any waiver by Capital One of any provision of this Agreement in any instance
shall not be deemed a waiver of such provision in the future.

Headings

The headings in this Agreement are included for convenience only and shall not
constitute a part of the Agreement nor shall they affect its meaning,
construction or effect.

Integration

This Agreement, together with the Supplemental General Release (collectively,
the “Agreements”), constitute the final and complete agreement between the
parties relating to the subject matter hereof, and you agree and stipulate that
no other representations have been made by Capital One to you except those
expressly set forth herein, and the Agreements resolve all outstanding issues
arising from or relating to your employment with Capital One, and that you will
not receive anything further from Capital One except as provided herein;
provided, however, that notwithstanding any provision of the Agreements to the
contrary, any agreements containing confidentiality, intellectual property,
non-solicitation provisions or similar agreements to which you are a party, as
well as the Change of Control Employment Agreement (until your Separation Date),
your award agreements regarding outstanding equity awards, and applicable
benefit plans and agreements, shall expressly remain in full force and effect
according to their terms (provided that such provisions and agreements shall be
subject to any exceptions or exclusions set forth in the Agreements), unless
expressly waived by the Agreements.

 

Page 14 of 35



--------------------------------------------------------------------------------

Opportunity for Review

You agree and acknowledge that your execution of this Agreement is completely
voluntary and that you have been advised to consult with an attorney prior to
executing this Agreement to ensure that you fully and thoroughly understand its
legal significance.

If the terms of this Agreement are acceptable to you, please indicate your
agreement by signing below and returning two originals to:

Dana Hale

15000 Capital One Drive

Attn: 12077-0270

Richmond, Virginia 23238

Please be advised that the terms offered in this Agreement shall be
automatically withdrawn if the Agreement is not executed and returned to Capital
One by the close of business on December 31, 2011.

[remainder of page intentionally left blank]

 

Page 15 of 35



--------------------------------------------------------------------------------

If you have any questions about this Agreement, please contact me at
(804)284-1066.

 

Sincerely,

/s/ Jory A. Berson

Jory A. Berson

You are advised to discuss the benefits and obligations outlined in this
Agreement, including the provision relating to your general release of claims,
with an attorney or advisor of your choice.

Agreed to and accepted by:

 

/s/ Lynn A. Carter

   

December 30, 2011

LYNN A. CARTER     DATE

 

Page 16 of 35



--------------------------------------------------------------------------------

DRAFT AGREEMENT

  DO NOT SIGN

APPENDIX A

SUPPLEMENTAL GENERAL RELEASE

This Supplemental General Release (“Supplemental Release”) is made by and
between Lynn A. Carter (“You” or “Your”) and Capital One Financial Corporation,
including any of its subsidiaries (referred to collectively as “Capital One”).

Reason for Agreement

The purpose of this Supplemental Release is to supplement, but not supersede
that certain Separation Agreement and Release that you executed on [DATE] (the
“Separation Agreement”), by and between you and Capital One, which is
incorporated herein by reference. In the event that any inconsistencies occur
between this Supplemental Release and the Separation Agreement, you agree that
the terms of this Supplemental Release shall govern and be given full and
binding effect. You further agree that to the extent not specifically set forth
in this Supplemental Release the provisions set forth in the Separation
Agreement, including, but not limited to Non-solicitation of Employees, Return
of Company Assets, Confidentiality, and all other terms of the Separation
Agreement shall be enforceable in their entirety and are fully incorporated
herein by reference.

Consideration

Separation Payment

You have concluded your Transition Period with Capital One (as that term is
defined in the Separation Agreement) and agree that as of your Separation Date
(as defined in the Separation Agreement) [INSERT DATE UPON TERMINATION], you are
no longer employed by Capital One. As consideration for this Supplemental
Release, and specifically, but without limitation, as consideration for your
agreement to the provisions under “General Release of Claims,” Capital One shall
pay you separation pay pursuant to the Capital One Financial Corporation
Executive Severance Plan (the “Severance Plan”) in the amount of [INSERT
AMOUNT], which amount reflects the severance payment provided for under the
Severance Plan at the time you executed the Separation

 

Page 17 of 35



--------------------------------------------------------------------------------

Agreement or such greater severance pursuant to the terms of the Severance Plan
as of your Separation Date. Such amount shall be payable in one lump sum no
later than 60 days after Capital One receives your fully executed Supplemental
Release (such Supplemental Release shall be provided to you by Capital One
within 7 business days following your Separation Date and shall be executed by
you and Capital One within 28 days following your Separation Date). For the
avoidance of doubt, the provision in the Severance Plan for delay in the payment
of a portion of an associate’s severance payment until the end of the
non-competition period under the NCA shall not apply to the separation payment
to be made to you hereunder, and Capital One acknowledges that as of the
Separation Date you are not subject to any non-competition or
conflict-of-interest covenants. All applicable federal, state and local taxes
will be withheld by Capital One from the lump sum separation pay payment, to the
extent such taxes are required by law or regulation to be withheld. In the event
you elect to exercise COBRA rights, you will also receive COBRA continuation
benefits as described below (see “Benefit Continuation” section below). Capital
One shall also make available to you, at its sole expense, up to 12 month(s)
worth of outplacement services to be provided by a nationally recognized
outplacement services firm selected by Capital One. You must begin using these
outplacement services within 90 days following your Separation Date.

If you do not agree to the terms set forth in this Agreement, you will not
receive any benefits set forth in this section titled “Consideration for
Signing.”

Benefit Continuation

You shall receive all benefits for which you are currently eligible and properly
enrolled until and including the Separation Date. If you are currently eligible
and properly enrolled as of the Separation Date, your medical and dental
coverage will continue through the end of the month of your separation. You may
be entitled to elect to exercise COBRA rights in accordance with federal law.
You will receive separate notice of any such COBRA rights. In the event you
elect COBRA coverage, Capital One will assume the cost of the employer’s portion
of the monthly premium and the 2% COBRA administrative fee for a period of 6
months following the end of the month of your Separation Date. For an additional
12 months thereafter, if you have elected to continue

 

Page 18 of 35



--------------------------------------------------------------------------------

COBRA coverage, Capital One will pay the cost of the employer’s portion of the
monthly premium (i.e., the excess of the total premium over the standard
contribution amount paid by active employees for the same coverage) and the 2%
COBRA administrative fee for such 12-month period, but you will be imputed
taxable income in an amount equal to such payment. In both cases, you will pay
the remaining balance of the COBRA premium directly to the COBRA administrator.
Should you become eligible, while you are receiving subsidized COBRA covame or
less cost to you than such subsidized COBRA coverage, such subsidized COBRA
payments by Capital One shall immediately be terminated. You agree to notify
Capital One immediately of the date that you become eligible to such receive
health insurance coverage from any other party, including Medicare. If you wish
to continue any optional supplemental life insurance in effect as of your
Separation Date, please contact Aetna US Healthcare at (800) 523-5065. All other
benefits, including but not limited to, those provided under the Long Term
Managed Income Protection plan, Short Term Managed Income Protection plan, AD&D
policy, the Associate Stock Purchase Plan, Deferred Compensation Plan, and the
Associate Savings Plan will be discontinued, if applicable, as of the Separation
Date other than as expressly provided for under this Agreement.

Non-solicitation of Employees

For a period of two (2) years following your Separation Date, you shall not,
directly or indirectly, on your own behalf or on behalf of any other person,
corporation, partnership, firm, financial institution or other business entity:
(a) solicit or induce any employee of Capital One to become employed by any
person, corporation, partnership, firm, financial institution or other business
entity engaged in competition with Capital One; or (b) solicit or induce any
employee to leave or cease their employment relationship with Capital One based
on Confidential Data you learned about such employee while you were employed by
Capital One, including but not limited to the employee’s work experience,
specialized training or knowledge of Capital One Confidential Data.

 

Page 19 of 35



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, the following shall not be a
violation of this Agreement or the Severance Plan (or any other agreement):
(i) responding to an unsolicited request from any employee for advice on
employment or business matters that is wholly unrelated to seeking employment
with you or any organization with which you are affiliated; (ii) responding to
an unsolicited request for a reference regarding any employee, by providing a
reference setting forth your personal views about such person or entity provided
such reference is wholly unrelated to seeking employment with you or any
organization with which you are affiliated; (iii) any organization with which
you are affiliated (including, but not limited to, your employer) engaging or
soliciting an employee, provided you are not involved (directly or indirectly)
in such activity; or (iv) soliciting any such employee through an ad that is not
targeted specifically at Capital One employees. In addition, in the event you
are subject to any Capital One covenant against the solicitation of customers,
you shall not be treated as violating any such covenant as a result of any
organization with which you are affiliated (including, but not limited to, your
employer) engaging or soliciting a customer, provided you are not involved
(directly or indirectly) in such activity.

Return of Company Assets

All assets of Capital One and its affiliates (including, but not limited to
confidential information, telephones, fax machines, personal computers,
Blackberries, corporate credit cards and phone cards) must be returned to
Capital One in their current condition prior to receiving any payments under
this Agreement. By signing and returning this Agreement, you represent that you
have left with, or returned to, or agree to leave with or return to Capital One
and/or destroyed (where applicable) and no longer possess or control, prior to
receiving any payments under this Agreement, any memoranda, notes, documents,
business plans, customer lists, computer programs and any other records, or any
kind, and any and all copies (either written or electronic) thereof, made or
compiled, in whole or in part, by you or made available to you, during the
course of your employment with Capital One which are in your possession as of
the Separation Date. Nothing herein shall prohibit you from retaining (i) your
personal effects (including, but not limited to, personal cell phones,
Blackberry devices, photographs, diaries, rolodexes and calendars);
(ii) information relating to your compensation as reasonably needed for tax
purposes; and

 

Page 20 of 35



--------------------------------------------------------------------------------

(iii) your copies of plans, programs and agreements relating specifically to the
terms and conditions of your employment. Further, the “Eligibility” requirement
contained on page 2 of the Severance Plan requiring you to return all Capital
One property immediately upon termination of employment will not apply to the
materials listed in the preceding sentence or to materials which are no longer
in your possession.

Unused Vacation/PTO Days

You will be paid for the number of unused vacation/PTO days accrued as of your
Separation Date in accordance with Capital One’s usual payment practices, less
applicable federal, state and local taxes. Any unpaid business expenses incurred
by you that are outstanding as of the Separation Date shall be reimbursed
pursuant to Capital One’s expense reimbursement policies. Payment of the
foregoing amounts shall be made to you on, or as soon as administratively
practicable after, your Separation Date, but, provided such business expenses
are submitted for reimbursement as of the Separation Date, in any event no later
than 30 days following your Separation Date.

Associate Savings Plan

As of the Separation Date, you will be considered a terminated participant under
the Associate Savings Plan. Please refer to the exit paperwork for details on
your options upon termination.

Executive Life Insurance Program

Capital One will continue to pay the entire portion of the premiums associated
with group term life insurance coverage offered under the current Capital One
Executive Life Insurance Program (the “ELIP”) through the earlier of the date
you become eligible to receive coverage under another group life insurance
program or 12 months after the Separation Date. You will be responsible for any
applicable taxes related to such payments, which premium payments will be
reported on Internal Revenue Service Form W-2 to the extent includible in your
gross income pursuant to Code section 79. If you wish to convert your group term
life insurance policy to an individual whole life policy, please contact Aetna
Life Insurance at 1-888-584-2983.

 

Page 21 of 35



--------------------------------------------------------------------------------

Deferred Compensation Plan

If applicable, the vested value in your account under the Capital One Financial
Corporation Deferred Compensation Plan will be distributed directly to you in
accordance with the plan’s provisions.

General Release of Claims

In consideration of the payments and other benefits provided for in this
Agreement, which you agree is good, valuable, adequate and sufficient
consideration under this Agreement, you acknowledge and agree that, you and your
agents, representatives, and heirs, do hereby fully release (i.e., give up) and
forever discharge Capital One and its parent, subsidiary and affiliated
corporations, organizations and entities, including without limitation CAPITAL
ONE FINANCIAL CORPORATION, CAPITAL ONE SERVICES, INC., CAPITAL ONE SERVICES,
LLC, CAPITAL ONE, NATIONAL ASSOCIATION, CAPITAL ONE AUTO FINANCE, INC., CAPITAL
ONE BANK (USA), NATIONAL ASSOCIATION, CHEVY CHASE BANK, F.S.B. and each of them,
and all of their respective past, present and future affiliates, partners, joint
ventures, stockholders, predecessors, successors, assigns, insurers, officers,
directors, employees, agents, representatives, attorneys and independent
contractors of all such released corporations, organizations and entities, as
well as their employee benefit plans, and the trustees, administrators,
fiduciaries and insurers of such plans (collectively, the “Released Parties”),
and each of them, jointly and severally, from any and all claims, causes of
action, charges, suits, controversies, and demands of any kind, whether known or
unknown, whether for injunctive relief, back pay, fringe benefits,
reinstatement, reemployment, or compensatory, punitive or any other kind of
damages, which you ever have had in the past or presently have against the
Released Parties through the date of this Agreement, arising from or relating to
your employment with Capital One or the termination of that employment or any
circumstances related thereto.

Types of Claims Waived

Such claims, causes of action, charges or similar actions include but are not
limited to claims arising under or relating to employment, employment contracts,
employee benefits

 

Page 22 of 35



--------------------------------------------------------------------------------

or purported employment discrimination or violations of civil rights of whatever
kind or nature, including without limitation all claims arising under Title VII
of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Civil Rights
Acts of 1866 and/or 1871, 42 U.S.C. Section 1981, the Americans With
Disabilities Act of 1990, the Age Discrimination in Employment Act (“ADEA”), the
Family Medical Leave Act, Executive Order 11246, the Rehabilitation Act of 1973,
the Employee Retirement Income Security Act of 1974, any state human rights act,
or any other applicable federal, state or local employment statute, law or
ordinance. Except as provided herein, all claims for incentive compensation
awards under any Capital One plan or payroll practice, along with any claims
under any state wage and hour laws, are specifically subject to this release of
claims. You further agree that you will not file or permit to be filed,
initiated or prosecuted on your behalf any such claim this Agreement purports to
waive.

Claims Not Waived

Notwithstanding the preceding provision or any other provision of the Agreement,
your agreement to the provisions under “General Release of Claims” is not
intended to prohibit you from bringing an action to challenge the validity of
your release of claims under the ADEA.

This Agreement is not intended to interfere with your right to file a charge
with an administrative agency in connection with any claim you believe you may
have against any of the Released Parties. However, by executing this Agreement,
you hereby waive the right to recover, and agree not to seek any damages,
remedies or other relief for yourself personally in any proceeding you may bring
before such agency or in any proceeding brought by such agency on your behalf.
This Agreement is also not intended to apply to claims under ERISA
Section 502(a)(1)(B) for accrued benefits (other than claims for severance and
severance-related benefits) under any qualified employee benefit plan of Capital
One pursuant to the terms of any such plan or to claims under any other
compensation or employee benefit plan of Capital One for accrued and vested
benefits pursuant to the terms of any such plan.

 

Page 23 of 35



--------------------------------------------------------------------------------

Further, you understand that you are not releasing your rights under this
Agreement, that any claims which cannot be lawfully waived are excluded from
this Agreement and that by executing this Agreement you are not waiving any such
claims. In addition, you are not releasing any rights you may have: to
indemnification under applicable corporate law, under the by-laws or certificate
of incorporation of Capital One or any of its affiliates or as an insured under
any directors’ and officers’ liability insurance policy now or previously in
force, and any rights you may have under Capital One’s equity award plans or
rights as a stockholder of Capital One.

Likewise, you are not releasing any rights or claims that may arise after the
date on which you sign this Agreement. In addition, while this Agreement
requires you to waive any and all claims against Capital One arising under
workers’ compensation laws (e.g., claims of retaliation for filing a workers’
compensation claim), it is not intended to prohibit you from filing in good
faith for and from receiving any workers’ compensation benefits from Capital
One’s workers’ compensation carrier for compensable injuries incurred during
your employment. Accordingly, pursuit of any such workers’ compensation benefits
with Capital One’s workers’ compensation carrier will not be considered a
violation of this Agreement.

Notification of ADEA Rights and Claims/Opportunity for Review

As outlined above in the General Release of Claims provision, you understand
that this Agreement specifically releases and waives all claims you may have for
age discrimination under the ADEA, except for those that may arise after the
date this Agreement is executed by you. Likewise, you understand that this
Agreement does not prohibit you from challenging the validity of your release of
claims under the ADEA. Understanding the above, you agree and acknowledge that
your execution of this Agreement is completely voluntary and that you have been
advised to consult with an attorney prior to executing this Agreement to ensure
that you fully and thoroughly understand its legal significance. You acknowledge
that you have at twenty-one (21) days from receipt of this Agreement to consider
the provisions of this Agreement during which time you can consult with counsel
concerning its terms. You acknowledge that if

 

Page 24 of 35



--------------------------------------------------------------------------------

you execute this Agreement prior to the expiration of the twenty-one (21) days,
your execution is completely voluntary and done with the knowledge that you are
waiving your entitlement to this review period. You acknowledge that any changes
negotiated by the parties shall not re-start the consideration period.

You further acknowledge and understand that you may revoke this Agreement within
seven (7) days after its execution by you by sending a written letter of
revocation post-marked no later than seven (7) days after your execution of this
Agreement to the Dana Hale at the address below. You further acknowledge and
understand that this Agreement is not effective or enforceable until the
revocation period has expired.

Warranties and Representations

You hereby warrant and represent that under the federal Fair Labor Standards Act
and/or any state or local counterpart you (i) have been paid all salary, wages,
overtime, commissions, incentives and other income and benefits that are owed
and due to you as of the Separation Date; and (ii) do not claim that Capital One
violated or denied any wage and hour rights under the Fair Labor Standards Act
or any state or local counterpart. For the avoidance of doubt, you are entitled
to certain payments and benefits under this Agreement and the Separation
Agreement that will be due to you subsequent to the Separation Date. You further
warrant and represent that as of the time of the execution of this Agreement by
you, you are unaware of any facts or conduct (including, but not limited to any
violation of law) that would give rise to a claim by you against Capital One of
any type or sort, including those types of claims or other violations set forth
generally and specifically above, including but not limited to any claims under
the Fair Labor Standards Act.

Effect of Violation

Except to the extent such agreement is prohibited by applicable law or
regulation, you understand and agree that any action by you in violation of this
Agreement that is more than minor, such as filing a lawsuit for claims released
by this Agreement, shall void Capital One’s obligations to you for all payments
and benefits provided for under this Agreement, shall require that you
immediately forfeit and repay all amounts paid to you

 

Page 25 of 35



--------------------------------------------------------------------------------

by Capital One under this Agreement, and shall further require you to pay all
reasonable costs and attorneys’ fees incurred by Capital One in defending any
action brought by you in violation of this Agreement or brought by Capital One
to enforce this Agreement, in addition to any other damages or relief to which
Capital One may be entitled. In the event you violate this Agreement in a way
that is more than minor and payments made hereunder are subsequently forfeited,
you agree that there remains sufficient consideration to be bound by this
Agreement. You further acknowledge that any violation of the Confidentiality
provision of this Agreement or any continuing obligation contained in any
applicable confidentiality agreement or restrictive covenant with Capital One
will result in immediate, substantial and irreparable harm to Capital One which
cannot be fully and adequately redressed by the award of monetary damages. In
the event of your violation or threatened violation of the Confidentiality
provision of this Agreement or any continuing obligation contained in any
applicable confidentiality, intellectual property, non-solicitation, or other
covenant or agreement with Capital One, you agree that Capital One, without
limiting any other legal or equitable remedies available to it, shall be
entitled to equitable relief, including without limitation, temporary,
preliminary and permanent injunctive relief and specific performance from any
court of competent jurisdiction and will not contest the entry of same if sought
by Capital One.

Notwithstanding the above or any other provision to the contrary, the above will
not apply to any action brought by you to challenge the validity of your waiver
of any ADEA claims under this Agreement.

Cessation of/Return of Payments

You acknowledge and agree that Capital One will stop payment and has the right
to a return of all funds paid to you hereunder in the following circumstances:
(i) you violate any confidentiality, intellectual property, non-solicitation, or
other covenant or agreement with Capital One (or you challenge the
enforceability of any such covenant or agreement in any administrative
proceeding, arbitration, or litigation, other than defending a claim brought by
Capital One by challenging whether the specific set of facts at issue is a
violation); (ii) you fail to repay any significant amounts owed to Capital One
including,

 

Page 26 of 35



--------------------------------------------------------------------------------

but not limited to any overpayment of salary, bonus, vacation pay, severance
benefits or unpaid personal expenditures on a Capital One corporate credit card,
to the extent that you are made aware of such overpayment; or (iii) it is
determined that your employment could have been terminated “for cause”
(“Cause”), based on your conduct prior to or on your actual Separation Date. For
purposes of this Agreement, Cause shall be defined as the willful and continued
failure by you to perform substantially your duties with Capital One (other than
any such failure resulting from incapacity due to physical or mental illness) or
misconduct resulting in material harm to Capital One, as determined by the Plan
Administrator (including by way of example, a material violation of any material
Capital One policy, or a felony, other than a traffic-related offense). In any
such event, Capital One shall be entitled to any appropriate remedy, including,
without limitation, the equitable remedy of constructive trust.

Modification

This Agreement may be modified only in writing, signed by both parties. E-mail
communication does not modify this agreement.

No Admission

This Agreement does not constitute an admission of liability or wrongdoing of
any kind by Capital One or its affiliates.

Severability

It is the intent of the parties that the provisions of this Agreement be
enforced to the fullest extent permissible under applicable law. If any
provision of this agreement shall be adjudged by any court of competent
jurisdiction to be invalid or unenforceable, such judgment shall not invalidate
any other provision of this Agreement. The parties agree that if a court of
competent jurisdiction adjudges any provision of this Agreement to be valid or
unenforceable; such court shall modify such provision so that it is enforceable
to the extent permitted by applicable law consistent with the parties’ intent.
Likewise, to the extent providing any payment or benefit under this Agreement
would violate any law or regulation not in effect at the time the Agreement is
executed by you, but would violate any such law or regulation in effect at the
time such payment or benefit is to be provided,

 

Page 27 of 35



--------------------------------------------------------------------------------

the Parties agree that no such payment or benefit will be provided, except to
the extent permitted by law; provided, that the parties shall use all reasonable
efforts to provide for an alternative equivalent payment to the extent legally
permitted.

Successor

This Agreement is personal to you and shall not be assignable by you other than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by your heirs and legal representatives. The
rights and obligations of Capital One under this Agreement shall be binding on
and inure to the benefit of Capital One, its successors and assigns. Capital One
shall not assign this Agreement other than to a successor entity in the event of
a corporate transaction.

No Further Payments, Benefits, Attorney’s Fees or Costs

You understand and agree that you will not receive any payments or benefits from
Capital One or its affiliates after the Separation Date, except as expressly
provided for under this Agreement and the Separation Agreement (or under
applicable benefit plans and arrangements). The payments and benefits received
by you from Capital One pursuant to this Agreement shall not be taken into
account as compensation and no service credit shall be given after the
Separation Date for purposes of determining the benefits payable under any other
plan, program, agreement or arrangement of Capital One or its affiliates. You
acknowledge that, except for the payments made by Capital One as expressly
provided for under this Agreement and the Separation Agreement, you are not
entitled to any payment in the nature of severance or termination pay from
Capital One or its affiliates.

Tax Withholding

Capital One may withhold from any amounts payable to you hereunder all federal,
state, local or other taxes that it may reasonably determine are required to be
withheld pursuant to any applicable law or regulation in connection with any
payments or benefits provided to you pursuant to this Agreement.

 

Page 28 of 35



--------------------------------------------------------------------------------

Confidentiality

You agree that the fact, terms and conditions of this Agreement are strictly
confidential, and with the exception of your spouse, counsel and tax advisors,
or a lender requiring financial disclosure, or except to the extent required by
an order of a court or arbitrator having apparent jurisdiction or under subpoena
from an appropriate government agency (in which event, you will notify Capital
One in writing of the receipt of such subpoena or order prior to responding to
any such order or subpoena), or as necessary to enforce the terms of this
Agreement, or to demonstrate to a potential employer or business partner the
scope of your restrictive covenants, shall not be disclosed to any other person,
entities or organizations, whether or not employed by Capital One, unless and
until Capital One publicly discloses such Agreement. You further agree that in
the event you share the fact, terms or conditions of this Agreement with such
person(s), you will instruct such person(s) to keep the information confidential
pursuant to your obligation to maintain the confidentiality of such information.
In addition, you agree not to use or disclose to any other person, including
without limitation, future employers, any confidential or proprietary
information or materials acquired in connection with your employment with
Capital One, without the express written consent of Capital One, including
without limitation, information and materials which identify or concern past,
present or future customers, businesses or plans, or constitute, embody or
relate to research, development, financial accounting, programming and systems,
inventions, databases, product designs, product implementations, modeling
techniques, models, testing, test results, customer lists, marketing strategies,
business plans, existing or potential new lines of business, credit policies and
practices, accounts of customers or associates of Capital One or any other
information or materials made or furnished by Capital One or its affiliates
(collectively “Confidential Data”). Confidential Data may be written, oral,
recorded on tape or in any other media, and includes without limitation,
information embodied in documents, drawings, graphs, charts, presentations,
recordings, microfiche, tapes, computer programs and other data compilations.
Additionally, unless Capital One advises you to the contrary in writing,
Confidential Data shall include all software, hardware and other information
supplied to Capital One by third parties which is used by Capital One in its
business. This confidentiality obligation shall be in addition to any

 

Page 29 of 35



--------------------------------------------------------------------------------

other confidentiality agreements contained in any applicable agreement or other
document signed by you, as well as continuing confidentiality obligations under
the Capital One Code of Business Conduct and Ethics. Notwithstanding the
foregoing, it shall not be a violation of this paragraph or the Severance Plan
(or any other agreement) for you to use or disclose Confidential Data (i) when
disclosure is required by law or by any court, arbitrator, or government agency
with apparent jurisdiction; (ii) as reasonably deemed necessary in the course of
performing the duties of your employment with Capital One; or (iii) if the
Confidential Data has become generally known to the public other than due to
your violation of this paragraph or a violation of any of your agents or
representatives.

Choice of Law

To ensure uniformity of the enforcement of this Agreement, and irrespective of
the fact that either of the parties now is or may become, a resident of a
different state, this Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Virginia without regard to any principles
of conflicts of law.

Full Cooperation

You agree that until your Separation Date, you will cooperate fully with Capital
One and take all reasonable actions requested by Capital One to transition your
responsibilities and to otherwise assist in the operation of Capital One. At all
times until and for five years after your Separation Date, you agree to take all
reasonable actions requested by Capital One to assist in any threatened or
pending litigation involving Capital One. Notwithstanding the foregoing, in
carrying out the provisions of this paragraph, you shall not be required to take
any action that could result in any type of criminal liability on your part.
Capital One will make reasonable efforts to limit your participation under this
paragraph to regular business hours and will also make reasonable efforts to
accommodate your personal and business commitments. Capital One shall reimburse
you for your reasonable expenses incurred in carrying out the provisions of this
paragraph, including demonstrably lost wages and, if reasonably deemed necessary
by you, legal fees for separate counsel. You understand that Capital One’s
agreement to provide you with the consideration set forth in this Agreement is
specifically conditioned on your agreement to provide such cooperation.

 

Page 30 of 35



--------------------------------------------------------------------------------

Indemnification

All rights to indemnification and exculpation from liability for acts or
omissions occurring on or prior to the Separation Date existing in your favor
under Capital One’s Certificate of Incorporation and Bylaws and Delaware law and
otherwise shall continue in full force and effect subsequent to the Separation
Date. Capital One will ensure that you remain covered under its directors and
officers insurance policy at least to the extent then provided for other
directors and officers of Capital One with respect to all acts, omissions and/or
events relating to or arising out of your being an employee, officer, director,
representative or trustee/administrator or other fiduciary with Capital One or
any of its affiliates, subsidiaries or employee benefit plans or any third party
with respect to which you were acting as a representative of Capital One or any
of its affiliates or subsidiaries.

Section 409A

All payments and benefits to be paid or provided to you pursuant to this
Agreement and the Separation Agreement (collectively, the “Agreements”) are
intended to comply with or be exempt from section 409A of the Internal Revenue
Code of 1986 as amended, the regulations promulgated thereunder, and the
rulings, notices and other guidance issued by the Internal Revenue Service
interpreting the same (“Section 409A”), and the provisions of the Agreements
shall be administered, interpreted and construed in accordance with and to
implement such intent. In implementation of the foregoing, it is agreed as
follows:

(a) Your termination of employment with Capital One on the Separation Date for
any reason other than death or termination of employment by Capital One for
Cause shall be treated as a “separation from service” within the meaning of
Treas. Reg. §1.409A-1(n)(1).

(b) All payments and benefits to be paid or provided to you under the Agreements
and under the Severance Plan (to wit, the severance payment, the subsidized
COBRA coverage payments, the outplacement services, and the premiums for
coverage under the Capital One Executive Life Insurance Program) shall be
treated as exempt from the requirements of Section 409A (including without
limitation the requirement under

 

Page 31 of 35



--------------------------------------------------------------------------------

Section 409A(a)(2)(B) for a 6 month delay in payment in the case of any
“specified employee”) pursuant to the short term deferral exemption under Treas.
Reg. §1.409A-1(b)(4), the separation pay plan exemptions under Treas. Reg.
§1.409A-1(b)(9)(iii) and (v), and/or the welfare benefits exemption under Treas.
Reg. §1.409A-1(a)(5).

(c) To the extent that the reimbursement of any expenses or the provision of any
in-kind benefits under any provision of the Agreements is subject to
Section 409A (after taking into account all applicable exclusions and
exemptions), (i) the amount of such expenses eligible for reimbursement or
in-kind benefits to be provided during any one calendar year shall not affect
the amount of such expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year, (ii) reimbursement of any such expenses
shall be made by no later than December 31 of the year next following the
calendar year in which such expense is incurred, and (iii) your right to receive
such reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

Arbitration/Venue

Any dispute or claim arising out of or relating to this Agreement shall be
resolved by binding arbitration under the rules of the American Arbitration
Association in McLean, Virginia; provided, however, that any claims relating to
a breach of any confidentiality, non-solicitation, or intellectual property
covenant shall not be subject to arbitration. For claims not subject to
arbitration, Capital One and you hereby submit to the jurisdiction and venue of
any state or federal court located within the Commonwealth of Virginia for
resolution of any such claims, causes of action or disputes. You further agree
that any such claims, causes of action, or disputes shall only have jurisdiction
and venue in the state or federal courts of the Commonwealth of Virginia. For
matters subject to arbitration, judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof.

 

Page 32 of 35



--------------------------------------------------------------------------------

No Set-off/Mitigation

Other than with respect to claims under the Agreements, Capital One’s obligation
to make payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action that Capital One may have
against you or others. For the avoidance of doubt, in no event shall you be
obligated to seek other employment or take any other action by way of mitigation
of the accounts payable to you under any of the provisions of this Agreement,
and such amounts shall not be reduced by future compensation whether or not you
obtain other employment.

No Waiver

Any waiver by Capital One of any provision of this Agreement in any instance
shall not be deemed a waiver of such provision in the future.

 

Page 33 of 35



--------------------------------------------------------------------------------

Headings

The headings in this Agreement are included for convenience only and shall not
constitute a part of the Agreement nor shall they affect its meaning,
construction or effect.

Integration

This Agreement, including the Separation Agreement incorporated by reference,
constitutes the final and complete agreement between the parties relating to the
subject matter hereof, and you agree and stipulate that no other representations
have been made by Capital One to you except those expressly set forth herein,
and that this Agreement resolves all outstanding issues arising from or relating
to your employment with Capital One, and that you will not receive anything
further from Capital One except as provided herein; provided, however, that
notwithstanding any provision of this Agreement to the contrary, any
confidentiality, intellectual property, non-solicitation or similar agreements
to which you are a party shall expressly remain in full force and effect
according to their terms (provided that such provisions and agreements shall be
subject to any exceptions or exclusions set forth in the Agreements), unless
expressly waived by this Agreement.

Opportunity for Review

You agree and acknowledge that your execution of this Agreement is completely
voluntary and that you have been advised to consult with an attorney prior to
executing this Agreement to ensure that you fully and thoroughly understand its
legal significance.

If the terms of this Agreement are acceptable to you, please indicate your
agreement by signing below and returning two originals to:

Dana Hale

15000 Capital One Drive

Attn: 12077-0270

Richmond, Virginia 23238

Please be advised that the terms offered in this Agreement shall be
automatically withdrawn if the Agreement is not executed and returned to Capital
One by the close of business on [DATE].

 

Page 34 of 35



--------------------------------------------------------------------------------

[remainder of page intentionally left blank]

If you have any questions about this Agreement, please contact me Jory Berson at
(804)284-1066.

Sincerely,

Jory A. Berson

You are advised to discuss the benefits and obligations outlined in this
Agreement, including the provision relating to your general release of claims,
with an attorney or advisor of your choice.

 

Agreed to and accepted by:    

 

   

 

LYNN A. CARTER     DATE

 

    SS    

 

Page 35 of 35